McLaughlin, J.
On the 30th of April, 1900, a liquor tax certificate was issued to-Bertha Dick, which she, on the 29th of August, 1900, with the consent of the Commissioner of Excise, transferred to Solomon Schepper and Jacob Dick, composing the firm of Schepper & Co. Sometime thereafter application was made for the cancellation of this certificate upon the grounds, Burst, that.Schepper & Co. had violated clause H of section 31 of the Liquor Tax Law, in that they had kept and maintained, during the hours when the sale of liquors was forbidden, screens, blinds, curtains, etc., over or in front of the windows in the saloon, which prevented any one outside from obtaining a full view thereof ; second, that they had violated clause Q- of the same section,, in that they had, on Sunday, the 7th' day of October, 1900, opened and unlocked a door and entrance from the street, alley, yard, hall- . way, room and adjoining premises to the room on ■ said premises-where liquors were sold and kept for sale, “ when it was not necessary for the egress or ingress of the said holder of said liquor tax certificate or members of his family or of his servants for purposes not forbidden by this Act and the said holder of said liquor tax certificate at said time did admit to said room where liquors were sold and kept for sale, persons other than himself, his family and his servants; ” and, third, that they had violated clause A of the same section, in that they had, on Sunday, the 7t-h day of October, 1900, ' sold intoxicating liquors to one Pierce and one Nahrwold, and to divers other persons whose names are unknown to the petitioner.
Testimony of the respective parties was taken before a referee, who reported the same to the court, and the learned justice sitting *121at Special Term, after a consideration of the same, reached the conclusion that such testimony did not establish the allegations of the petition, and thereupon an order was made denying the application, from which the petitioner has appealed.
We are of the opinion that the application should have been . granted. It is true that as to the first and third grounds upon which a cancellation was asked the testimony was conflicting and we are not prepared to say that the conclusion reached by the learned justice as to them is not correct, but as to the second ground there is substantially no dispute between any of the witnesses but what the respondent had the doors leading into the saloon open and unlocked and admitted, at a time when the sale of liquors was prohibted, persons other than servants or members of his family. For instance, the petitioner’s witness Hahrwold testified, and his testimony is not disputed, that when he entered the door leading from the street into the hallway and a second door leading from the hallway to the barroom the doors were both standing open. This witness was corroborated by the witness Fierce. The respondent Dick testified that Hahrwold and Fierce entered the saloon and tried to purchase some beer, which he refused to sell. He did not deny that the doors were open as testified to by them; on the'contrary, he admitted that he did not lock the doors Sundays or any other time, and that any one came in there who wanted a meal and that he left the doors unlocked so that they could come in if they wanted to;. that he did not keep a hotel, but the barroom and restaurant were all one room, and all of the witnesses produced by Mm testified to substantially the same affect.
We have, therefore, the undisputed fact that on Sunday, the 7th day of October, 1900, at a time when the sale of liquors was prohibited by law, the respondent had open and unlocked the door or entrance from the street and hallway to the room in which liquors were sold and kept for sale and that he, at that time, admitted to such room persons not servants in or members of his family. A clear violation of subdivision Gr of section 31 of the Liquor Tax Law (Laws of 1896, chap. 112, as amd. by Laws of 1897, chap.- 312), was thereby established, which provides, among other things, that it shall not be lawful to have “ open or unlocked any door or entrance from the street, alley, yard, hallway, room or adjoining *122premises to the room or rooms where any liquors are sold or kept for sale during the hours when the sale of liquors is forbidden, except when necessary for the egress. or ingress of the person holding the liquor tax certificate authorizing the traffic in liquors at such place, or members of his family or his servants for purposes not forbidden by this act, or to admit to such room or rooms any ■other person during hours when the sale of liquor is forbidden,” and the petitioner having established that fact was entitled to an ■order canceling the tax certificate. (§ 28, subd. 2, as aind. by Laws ■of 1900, chap. 367.)
It is suggested by counsel for the respondent Dick that there •could not be a cancellation of the certificate so far as ■ the same related to Sehepper, inasmuch as the court never obtained jurisdiction of him. There is no force in the suggestion. The order directing Sehepper & Dick to show cause why the certificate should not be canceled directed that the service of a copy of the order and ■the petition and affidavit upon which the same were granted be •served personally upon Sehepper & Dick, or “ by leaving the same ■at the place of business designated in said liquor tax certificate with the person in charge of the same.” Service was made in the manner directed by leaving the papers with the person in charge of •the saloon at the time the service was made. In response to this service Dick appeared. Sehepper did not • appear, except for the purpose of objecting to the jurisdiction of the . court. The certificate was held by the firm of Sehepper & Co. It was their property, and service" upon the person in charge of the saloon was • sufficient to give the court jurisdiction to cancel against both members ■of the firm.
The order appealed from, therefore, must be reversed, with ten •dollars costs and disbursements, and the motion to cancel granted, with ten dollars costs.
Van Brunt, P. J., Patterson, O’Brien and Laughlin, JJ., ■concurred.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.